December 30, 2008

James K. Prueitt
3 Chandler Drive
Ballston Lake, NY 12019

Re:     Amendment to Employment Agreement, Vice President of Engineering and
Operations, MTI MicroFuel Cells Inc.


Dear Jim:

This letter amends and restates our agreement with respect to the terms of your
employment with MTI MicroFuel Cells Inc. (“MTI Micro” or the “Company”), a
subsidiary of Mechanical Technology, Incorporated (“MTI”). You shall continue to
serve as Vice President of Engineering and Operations of MTI Micro. This letter
supersedes our letter to you dated April 3, 2006, and any other letters or
addendums thereto (excluding the Proprietary Information, Developments,
Non-Competition and Non-Solicitation Agreement ), and this letter is intended to
comply with the applicable provisions of Section 409A of the Internal Revenue
Code of 1986, as amended, and the final Treasury regulations and guidance issued
thereunder (“Section 409A”). The terms of your employment agreement, as amended
and restated, effective December 30, 2008 are as set forth below:

1. Base Salary. Your salary will be $188,300 per year, less all applicable taxes
and withholdings.

2. Bonus. You will be eligible to receive a retention bonus for the achievement
of certain milestones related to the Company’s business. There shall be two such
milestones, the attainment of each milestone shall result in a cash payment
equal to 5% of your base salary, of which 75% of the applicable bonus will be
paid to you in January 2009 after the applicable milestone is achieved and the
remaining 25% will be paid in April 2009. These milestones shall be:

 * Milestone 1: The delivery of a minimum of two prototypes to the Original
   Equipment Manufacturers (OEMs) by December 31, 2008.

 * Milestone 2: The completion of $1.153 million of revenue in 2008 under the
   Department of Energy (DOE) contract (which expires in April 2009) by December
   31, 2008.

1

--------------------------------------------------------------------------------

3. Stock Options. In the event the Company obtains a Series A preferred stock
financing, the Company’s Board of Directors will recommend that you are eligible
to receive options in MTI Micro representing approximately 2.34% of the total
equity in MTI Micro stock; with one-half of the shares vesting immediately and
one-half of the shares vesting quarterly over a period of three years. This is
only a recommendation and shall not be binding on the Company.

The Compensation Committee of MTI may grant you options at their discretion in
the future.

4. Other Benefits. You will be eligible for all benefits generally available to
employees and officers of the Company, including the Company’s 401(k) plan and
health insurance plan. Benefits are subject to change at any time in the
Company’s sole discretion. You will be eligible for 23 days of paid time off
annually, which shall accrue based upon MTI Micro regular PTO procedures.

5. At-Will Employment. This letter shall not be construed as an agreement,
either express or implied, to employ you for any stated term, and shall in no
way alter MTI Micro’s policy of employment at-will, under which both MTI Micro
and you remain free to end the employment relationship for any reason, at any
time, with or without notice. Similarly, nothing in this letter shall be
construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment with MTI
Micro, except as otherwise provided herein.

6. Termination of Employment. If the Company terminates your employment without
“cause” (as defined below), the Company shall, for four months following your
date of termination: (i) continue to pay to you your base salary at the rate in
effect at the time of your termination, in accordance with the Company’s
regularly established payroll procedure; and (ii) provided you elect to continue
receiving group medical insurance pursuant to the federal “COBRA” law, 29 U.S.C.
§ 1161 et. seq., continue to pay the share of the premium for health coverage
that is paid by the Company for active and similarly situated employees who
receive the same type of coverage. It is intended that these COBRA payments are
exempt from Section 409A. For purposes of this agreement, “cause” shall mean (i)
a finding by the Board of Directors that you have engaged in gross misconduct,
negligence, theft, dishonesty, fraud, or gross dereliction of duties; or (ii)
your indictment on any felony charge or a misdemeanor charge involving theft,
moral turpitude or a violation of the federal securities laws (whether or not
related to your conduct at work).

2

--------------------------------------------------------------------------------

In the event you are terminated in anticipation of, in connection with, or
during the six months following a Change of Control of the Company or MTI, if
the Company is a subsidiary of MTI at the time, you shall (i) continue to
receive your regular base salary in effect at the time of your termination for a
period of six months effective from the date of your termination, subject to
applicable payroll deductions, and (ii) provided you elect to continue receiving
group medical insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161
et. seq., continue to pay the share of the premium for health coverage that is
paid by the Company for active and similarly situated employees who receive the
same type of coverage. It is intended that these COBRA payments are exempt from
Section 409A.

For purposes of this letter agreement, “Change of Control” means one of the
following events: (i) the merger, consolidation or other reorganization of the
Company in which the outstanding Common Stock is converted into or exchanged for
a different class of securities of the Company, a class of securities of any
other issuer (except a subsidiary or parent corporation), cash or other property
other than (a) a merger, consolidation or reorganization of the Company which
would result in the voting stock of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, at least sixty percent (60%) of the
combined voting power of the voting stock of the Company or such surviving
entity outstanding immediately after such merger, consolidation or
reorganization of the Company, or (b) merger, consolidation or reorganization of
the Company effected to implement a recapitalization of the Company (or similar
transaction) in which no person acquires more than forty-nine percent (49%) of
the combined voting power of the Company’s then outstanding stock; (ii) the
sale, lease or exchange of all or substantially all of the assets of the Company
to any other corporation or entity (except a subsidiary or parent corporation);
(iii) the adoption by the stockholders of the Company of a plan of liquidation
and dissolution; (iv) the acquisition (other than acquisition pursuant to any
other clause of this definition) by any person or entity, including without
limitation a “group” as contemplated by Section 13(d)(3) of the Exchange Act, of
beneficial ownership, as contemplated by such Section, of more than twenty-five
percent (25%) (based on voting power) of the Company’s outstanding capital stock
or acquisition by a person or entity who currently has beneficial ownership
which increases such person’s or entity’s beneficial ownership to fifty percent
(50%) or more (based on voting power) of the Company’s outstanding capital
stock; or (v) as a result of or in connection with a contested election of
directors, the persons who were directors of the Company before such election
shall cease to constitute a majority of the MTI Board. Notwithstanding the
provisions of clause (iv) above, a Change of Control shall not be considered to
have occurred upon the acquisition (other than acquisition pursuant to any other
clause of the preceding sentence) by any person or entity, including without
limitation a “group” as contemplated by Section 13(d)(3) of the Exchange Act, of
beneficial ownership, as contemplated by such Section, of more than twenty-five
percent (25%) (based on voting power) of the Company’s outstanding capital stock
or the requisite percentage to increase their ownership to fifty percent (50%)
resulting from a public offering of securities of the Company under the
Securities Act of 1933, as amended.

3

--------------------------------------------------------------------------------

As a condition to your receipt of these severance benefits, you must execute,
return to the Company and not revoke a severance agreement and release in a form
acceptable to the Company within 60 days of your termination (the “Release
Deadline”). Such payments shall be paid in equal installments on each regular
pay cycle commencing on the first regular pay cycle in the calendar month
following the Release Deadline, with the first such payment including the amount
due from the date of termination. For purposes of this agreement, your
termination of employment shall mean your “separation from service” (within the
meaning of Section 409A).

7. Section 409A Delay: Each payment hereunder subject to Section 409A will be
considered a separate payment for purposes of Section 409A. To the extent that
it is determined by the Company in good faith that all or a portion of any
payments hereunder subject to Section 409A made in connection with your
separation from service are not exempt from Section 409A and that you are a
“specified employee” (within the meaning of Section 409A) at the time of your
separation from service, then payment of such non-exempt payments shall not be
made until the date that is six (6) months and one day after your separation
from service (or, if earlier, your death), with any payments that are required
to be delayed being accumulated during the six (6) month period and paid in a
lump sum on the date that is six (6) months and one day following your
separation from service and any subsequent payments, if any, being paid in
accordance with the dates and terms set forth herein.

8. Proprietary Information, Developments, Non-Competition and Non-Solicitation
Agreement. During the course of your continued employment you will be exposed
to, and be responsible for developing, trade secrets and confidential
information of the Company. Therefore, as a condition of your employment, you
are required to continue to comply with the Proprietary Information,
Developments, Non-Competition and Non-Solicitation Agreement (the
“Non-Competition/Proprietary Information Agreement”), dated and executed by you
on April 17, 2006, which is incorporated by reference in its entirety.

9. Representations. You represent that you are not bound by any employment
contract, restrictive covenant or other restriction preventing you from
continuing employment with or carrying out your responsibilities for MTI Micro,
or that is in any way inconsistent with the terms of this letter agreement.

10. Amendments. Any amendment to this letter agreement shall be made in writing
and signed by the parties hereto.

11. Applicable Law. This letter agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to the
conflict of laws provisions thereof). Any action, suit or other legal proceeding
arising under or relating to any provision of this Agreement shall be commenced
only in a court of the State of New York (or, if appropriate, a federal court
located within the State of New York), and MTI Micro and you each consents to
the jurisdiction of such a court. MTI Micro and you each hereby irrevocably
waives any right to a trial by jury in any action, suit or other legal
proceeding arising under or relating to any provision of this letter agreement.

4

--------------------------------------------------------------------------------

12. Miscellaneous. You agree to devote your full energy and attention to the
Company. The provisions of any agreement (other than your original, any
subsequent offer letters and the agreement amended and restated by this
agreement) between you and the Company or any of their affiliates, including,
but not limited to, any non-competition and non-solicitation agreement, shall
continue to be effective, in accordance with the terms of any such agreement.

13. Section 409A. This letter is intended to comply with the provisions of
Section 409A and the letter shall, to the extent practicable, be construed in
accordance therewith. Terms defined in the letter shall have the meanings given
such terms under Section 409A if and to the extent required in order to comply
with Section 409A. Notwithstanding the foregoing, to the extent that the letter
or any payment or benefit hereunder shall be deemed not to comply with Section
409A, then neither the Company or the Board of Directors, nor its or their
designees or agents, shall be liable to you or any other person for any actions,
decisions or determinations made in good faith.

[Signature Page Follows]

5

--------------------------------------------------------------------------------

     If the foregoing is acceptable, please countersign this letter in the space
provided below and return it to me.

Sincerely,

MTI MICROFUEL CELLS INC.

/s/ Peng K. Lim

Peng K. Lim
President and Chief Executive Officer


Agreed and Accepted by:  /s/ James K. Prueitt  on  12/31/08   James K. Prueitt  
(Date)


6

--------------------------------------------------------------------------------